Title: From Thomas Jefferson to William Short, 7 October 1789
From: Jefferson, Thomas
To: Short, William



Dear Sir
Havre Octob. 7. 1789.

The day after my arrivel here the equinoctial gales commenced and have prevailed now for nine days with a fury almost unexampled. Three days ago there appeared a small abatement, we got our baggage aboard a packet and tried to get out of the harbor but it was impossible. For my comfort the weatherwise tell me these winds will continue till the change of the moon, that is near a fortnight longer. As they began the day our ship was to leave London, I presume she got to the Downs and remains there, as the wind has been constantly up the channel. I presume many accidents  have happened in the channel. Of the vessels which have endeavored to make this port in distress a ship and a brig have been stranded under the pier.—I was yesterday roving thro the neighborhood of this place to try to get a pair of shepherd’s dogs. We walked 10. miles, clambering the cliffs in quest of the shepherds, during the most furious tempest of wind and rain I was ever in. The journey was fruitless. On our return we came on the body of a man who had that moment shot himself. His pistol had dropped at his feet, and himself fallen backward without ever moving. The shot had completely separated his whole face from the forehead to the chin and so torn it to atoms that it could not be known. The center of the head was entirely laid bare.—This is the only kind of news I have for you. I wrote you on the 4th. when I thought we were about to depart: but having put matter into the letter not proper for the post you will receive it by a private conveyance. My departure hence will probably be too sudden to give you notice of it, for we only wait such an abatement of wind as will let us get out of the harbour, and we shall take our chance to buffet over the channel for fear our ship should be got to Cowes contrary to expectation. Mr. Cutting goes with me to Cowes. I will write to you from thence. I am with sincere esteem Dear Sir your affectionate friend & Servt,

Th: Jefferson

